MEMORANDUM **
Arthur Shavarsh Mkrtumyam, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Ap*630peals’ (“BIA”) order denying his motion to reopen removal proceedings. We determine our jurisdiction de novo. Ruiz-Morales v. Ashcroft, 361 F.3d 1219, 1221 (9th Cir.2004). We dismiss the petition for review.
Mkrtumyam concedes that his motion to reopen removal proceedings was untimely under 8 C.F.R. § 1003.2(c)(2) because it was filed more than ninety days after the BIA’s decision on December 10, 2003. He contends, however, that the BIA should have reopened his case sua sponte in light of the newly discovered evidence submitted with the motion. We lack jurisdiction to evaluate Mkrtumyam’s contention that the BIA should have reopened his case sua sponte. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.